Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,070,793. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present invention and the ‘793 application similarly call for infrared optical probe to measure tissue temperature. The Examiner maintains that the differences between the present application and the 793 patent does not patentably distinguish the subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-10, 12-13, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oral et al. (Pub. No.: 2011/0028788 (provided in the IDS)).

3.	Addressing claims 1 and 12, Oral discloses a system for producing surface temperature estimations of a tissue surface, the system comprising: 
a fiber assembly including: a tube configured to position within a body lumen and having at least a portion transparent to infrared light to receive infrared light emitted from multiple tissue surface areas along the body lumen (see Fig. 7 and abstract; tube 712 of device 700 inside body lumen esophagus); 
a fiber arranged within the tube and configured to receive infrared light (see Fig. 7; the fiber optic channels are fibers); 
a sensor assembly coupled to a proximal end of the fiber and configured to convert the received infrared light into an electrical signal, correlating to the received infrared light to produce a signal that correlates to an average temperature of each of the multiple tissue surface areas (see abstract, [0022] and Fig. 7, element 710);
an optical element configured to focus the received infrared light from the fiber to overfill or underfill the sensor assembly with the received infrared light (see [0038] and [0068]; optical elements are lens could adjust to have different size, or different number of windows/lens, different displacement of lens along the fiber channels to collect more or less infrared radiation therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that adjust the lens would overfill or underfill the sensor assembly because collect more radiation would overfill and collect less radiation would underfill);
a system for producing surface temperature estimations of a tissue surface, the system comprising: a fiber assembly including: a tube configured to receive infrared light emitted from multiple tissue surface areas along the body lumen (see Fig. 7 and abstract; tube 712 of device 700 inside body lumen esophagus); 
a sensor assembly configured to convert the received infrared light into an electrical signal, correlating to the received infrared light to produce a signal that correlates to an average temperature of each of the multiple tissue surface areas (see abstract, [0022] and Fig. 7, element 710); 
an optical element configured to focus the received infrared light to overfill or underfill the sensor assembly with the received infrared light (see [0038] and [0068]; optical elements are lens could adjust to have different size, or different number of windows/lens, different displacement of lens along the fiber channels to collect more or less infrared radiation therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
a user interface configured to display a graphical temperature map of the multiple tissue surface areas based on the electrical signal (see Fig. 6, element 614, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that display temperature measurement has user interface to display a graphical temperature map).

4.	Addressing claims 2-3, 5-10, 13, and 15-17, Oral discloses:
regarding claim 2, wherein the sensor assembly includes a detector having a receiving surface configured to receive the infrared light to convert the received infrared light into the electrical signal (see abstract, [0022] and Fig. 7, element 710 is the detector); 
regarding claim 3, wherein the optical element is configured to overfill the detector with the received infrared light to at least cover the receiving surface of the detector (see [0037-0038] and [0068]; Oral does not explicitly disclose this limitation; however this is an obvious designer choice that only require routine skill in the art by adjusting the lens size, number and displacement; Oral discloses adjust the lens size, number and displacement to collect more or less infrared radiation to overfill or underfill the detector; disperse lens to disperse infrared light to overfill the detector);
regarding claim 5, wherein the optical element is configured to overfill the sensor to at least one minimize infrared light emanating from surfaces other than the fiber onto the receiving surface to minimize errors caused by light emanating from the fiber moving at least one of on or off the receiving surface (see [0037-0038] and [0068]; Oral does not explicitly disclose this limitation; however this is an obvious designer choice that only require routine skill in the art by adjusting the lens size, number and displacement; Oral discloses adjust the lens size, number and displacement to collect more or less infrared radiation to overfill or underfill the detector); 
regarding claim 6, wherein the optical element is configured to underfill the detector to partially cover the receiving surface of the detector with the received infrared light (see [0038] and [0068]; Oral does not explicitly disclose this limitation; however this is an obvious designer choice that only require routine skill in the art by adjusting the lens size, number and displacement; Oral discloses adjust the lens size, number and displacement to collect more or less infrared radiation to overfill or underfill the detector);
regarding claim 7, wherein the optical element is configured to underfill the detector with the received infrared light to include projections of the infrared light that have a cross-sectional area less than the receiving surface of the detector (see [0038] and [0068]; Oral does not explicitly disclose this limitation; however this is an obvious designer choice that only require routine skill in the art by adjusting the lens size, number and displacement; Oral discloses adjust the lens 
regarding claim 8, wherein optical element is configured to underfill the sensor to maximize the amount of light received by the receiving surface of the detector that emanates from the fiber (see [0038] and [0068]; Oral does not explicitly disclose this limitation; however this is an obvious designer choice that only require routine skill in the art by adjusting the lens size, number and displacement; Oral discloses adjust the lens size, number and displacement to collect more or less infrared radiation to overfill or underfill the detector);
regarding claim 9, wherein the receiving surface of the detector a shape that comprises at least one of a square, circular, elliptical, rectangular, trapezoidal, and triangular (see Fig. 7, element 710, appear to be rectangular or circular);
regarding claim 10, wherein the receiving surface of the detector includes a shape that matches a cross-sectional shape of the fiber (see Fig. 7, element 710, match with fiber channel 702);
regarding claim 13, wherein the user interface configured to display the graphical temperature map with temperature differences indicated by varying at least one of color, hue, and contrast (see [0058]; color coding temperature);
regarding claim 14, wherein the optical element is configured to overfill the sensor assembly with the received infrared light to at least cover the receiving surface of the sensor assembly with the received infrared light that extends beyond the receiving surface of the sensor assembly (see [0037-0038] and [0068]; Oral does not explicitly disclose this limitation; however this is an obvious 
regarding claim 15, wherein the optical element is configured to overfill the sensor to at least one minimize infrared light emanating from surfaces other than the fiber onto the receiving surface to minimize errors caused by light emanating from the fiber moving at least one of on or off the receiving surface (see [0037-0038] and [0068]; Oral does not explicitly disclose this limitation; however this is an obvious designer choice that only require routine skill in the art by adjusting the lens size, number and displacement; Oral discloses adjust the lens size, number and displacement to collect more or less infrared radiation to overfill or underfill the detector; disperse lens to disperse infrared light to overfill the detector);
regarding claim 16, wherein the optical element is configured to underfill the sensor assembly to partially cover the receiving surface of the sensor assembly with the received infrared light (see [0037-0038] and [0068]; Oral does not explicitly disclose this limitation; however this is an obvious designer choice that only require routine skill in the art by adjusting the lens size, number and displacement; Oral discloses adjust the lens size, number and displacement to collect more or less infrared radiation to overfill or underfill the detector; disperse lens to disperse infrared light to overfill the detector);
regarding claim 17, wherein the optical element is configured to underfill the sensor assembly with the received infrared light to include projections of the infrared light that have a cross-sectional area less than the receiving surface of the sensor assembly (see [0037-0038] and [0068]; Oral does not explicitly disclose this limitation; however this is an obvious designer choice that only require routine skill in the art by adjusting the lens size, number and displacement; Oral discloses adjust the lens size, number and displacement to collect more or less infrared radiation to overfill or underfill the detector; disperse lens to disperse infrared light to overfill the detector).

5.	Addressing claims 18-20, the device in claims 1, 3, 6, 12 and 16 perform the method in claims 18-20 therefore claims 18-20 are being rejected for the same reason as claims 1, 3, 6, 12 and 16. 

6.	Claims 4, 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oral et al. (Pub. No.: 2011/0028788 (provided in the IDS)) and in view of Gu et al. (Experimental investigation of fibre optical confocal scanning microscopy: Including a comparison with pinhole detection (provided in the IDS)).

7.	Addressing claims 4, 11 and 14, Oral does not explicitly disclose wherein the optical element is configured to overfill the detector with the received infrared light that extends beyond the receiving surface of the detector and wherein the optical element is configured to allow an operator to adjust the amount of at least one of overfill or underfill . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0076178 (see Figs.1-2 and [0022]; lens relay disperse or focus light into detector to overfilled or underfilled detector).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793